DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-13 are under examination on the merits.
Claim 1 is amended.
No claims are canceled.
No claims are newly added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-13 in the previous action under 35 U.S.C. 103 as being unpatentable over US 6686042 by LeGallee in view of JP 2011221376 by Maenishi is withdrawn in view of applicant’s amendment. LeGallee describes the dielectric layers (reads on instant absorber layers) as 200-800nm thick (col 6 ln 6) or as low as 100nm thick.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110299167 by Woolf in view of JP 02-072700 by Nakamura et al.
Woolf describes a reflective coating and pigment.
Regarding claim 1, Woolf describes an optionally seven-layer composition depicted in Fig.8a:

    PNG
    media_image1.png
    387
    363
    media_image1.png
    Greyscale

Woolf’s base layer is described as a reflective layer (paragraph 12), which reads on the instant reflector layer. The dielectric layers read on the instant selective light modulator layers. It is noted that there is no instant definition of “selective light modulator”; instant publication paragraphs 25-26 merely describe possible functions of the selective light modulator layer (SLML). Thus a material which has any interaction with light meets “selective light modulator” according to broadest reasonable interpretation. Woolf’s absorber layers read on the instant absorber layers. Woolf describes the absorber layers as 10-100nm thick (paragraph 45). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed thickness range because Woolf describes values overlapping with the claimed range of the first absorber layer.
Woolf is silent as to the presence of a host material and curing agent in the SLMLs; he exemplifies inorganic dielectrics but states “Generally, it is envisioned that transparent and substantially non-absorbing materials …may be used as a dielectric layer” (paragraph 39). It is noted that Woolf describes the base layer as a metal including copper (paragraph 36-37). 
Nakamura describes an insulating (dielectric) layer.
Nakamura describes an insulating (dielectric) layer made of thermosetting resin and radical polymerization starting agent (curing agent) (Machine Translation Overview). Nakamura states that this insulating layer has improved adhesion to a substrate (Machine Translation Overview) and describes copper as a substrate (p.3 penultimate paragraph). Nakamura describes thermosetting resin which are typically transparent, e.g. epoxies. Thus it would be obvious to one of ordinary skill to substitute the insulator layer described by Nakaumura where Woolf states that any dielectric (which includes insulators) can be used because of improved adhesion. 

Regarding claims 2 and 3, Nakamura describes several options for the insulating layers, including different options for epoxy resins, polybutadienes, carboxylic anhydride and fluororesin among others (translation p.2 paragraph 3-6), any of which may be construed as the host material. It is obvious to one of ordinary skill to choose any of these options for any of the SLMLs, including a combination which is different or the same for independent layers, because they are listed by Nakamura. It is the examiner's position that the epoxy resins, polybutadienes, carboxylic anhydride and fluororesin powders are result effective variables because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize different materials for different layers or the same materials for different layers including those within the scope of the present claims so as to produce desired end results.

Regarding claims 4 and 5, Woolf describes the thickness of the dielectric layer (equivalent to instant SLML) as a range of generally 10-220nm, and states that varying thicknesses may be applied to vary the characteristics of the reflective coating (paragraph 13). Woolf also states that different dielectric layers may require different thicknesses to obtain specific reflective properties (paragraph 40).  Thus it would be obvious to one of ordinary skill to choose the same or different thicknesses for the first and second SLML to obtain specific reflective properties in the composition.

Regarding claim 6, the instant specification does not specifically define “selective light modulator system”, but simply gives examples as to what it could be. Thus under broadest reasonable interpretation any component of the layer may be a “system”. For example, the fluororesin particles of Nakamura (Overview) have some interaction with light and are part of the layer and may be construed as a “system”.

Regarding claims 7, 8, and 9, Nakaumura discloses several options for fluororesin particles (paragraph 6). It is the examiner's position that fluororesin particles are result effective variables because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize different or the same fluororesin particles in different layers including those within the scope of the present claims so as to produce desired end results.

Regarding claim 10, Nakamura describes for example fluorinated carbon-chain polymers (p.2 paragraph 6) and epoxies (paragraph 4).

Regarding claim 11, Nakamura describes molecules such as silane coupling agent (reads on additives p.3 paragraph 5), fluororesin powder (reads on particles p.3 paragraph 6) and carboxylic acid/anhydride (reads on molecules p.2 paragraph 2). The phrase “selective light modulating” means only that the material has some interaction with light. 

Regarding claim 12 Nakamura’s particles of fluroresin are fluorides (p.2 paragraph 6). 

Regarding claim 13, Woolf describes adding the reflective pigment to paint or ink, liquid mediums (paragraph 16).

Response to Arguments
Applicant’s argument p.10 of Remarks submitted 3/5/21 has been considered and is persuasive. Previously applied art LeGallee does not describe the absorber layer thickness now claimed. The previous rejections over LeGallee have been withdrawn in view of applicant’s amendment. However, new rejections are set forth above over US 20110299167 by Woolf in view of JP 02-072700 by Nakamura et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766